DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 
Other prior art
US-20140036743 [0086]: each PUSCH or PUCCH is scrambled with a UE specific scrambling sequence that is of unction of UE C-RNTI
US-20140321406 [0178]: multiple PUCCH and PUSCH have own scrambling RNTI
US-20120188963 [0032, 33]: multiple RNTI’s scramble the PUSCH

Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 11, 14, 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claims
Claim(s) 7, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US-20160270038) in view of Yasukawa (US-20130070703).
	As to claim 7, 11, 14: Papasakellariou teaches a terminal comprising: … transmitted in a random access procedure ([0125]: random access), and receives first downlink control information (DCI) to which a first identifier is used for scrambling and which schedules the first PUSCH ([0068]: receive DCI); … ; and a transmitter that transmits the first PUSCH ([0068]: DCI identified by RNTI that scrambles CRC bits, DCI scheduling a PUSCH where RNTI may be CRNTI, SI-RNTI, etc.) wherein the receiver receives a second DCI to which a second identifier different from the first identifier is used for scrambling and which schedules a second PUSCH ([0150]: DCI identified by RNTI that scrambles CRC bits, DCI scheduling a PUSCH Msg3 retransmission where RNTI may be CRNTI, SI-RNTI, etc.).
Papasakellariou may not explicitly teach a receiver that receives higher layer signaling that indicates whether to apply discrete Fourier transform precoding to a first uplink shared channel (PUSCH) … a processor that controls, based on the higher layer signaling, whether or not to apply discrete Fourier transform precoding to the first PUSCH … and the processor controls, based on the higher layer signaling and the second DCI, application of discrete Fourier transform  precoding to the second PUSCH that is transmitted after the first PUSCH and after the random access procedure is completed.  However, Yasukawa teaches a receiver that receives higher layer signaling that indicates whether to apply discrete Fourier transform precoding to a first uplink shared channel (PUSCH) ([0072, 108]: RRC instructs UE on DFT uplink) … a processor that controls, based on the higher layer signaling, whether or not to apply discrete Fourier transform precoding to the first PUSCH ([0072, 108]: RRC instructs UE on DFT uplink) … and the processor controls, based on the higher layer signaling and the second DCI, application of discrete Fourier transform  precoding to the second PUSCH that is transmitted after the first PUSCH and after the random access procedure is completed ([0072, 108]: RRC instructs UE on DFT uplink).
Thus, it would have been obvious to one of ordinary skill in the art to implement discrete Fourier transform, taught by Yasukawa, into the communication system, taught by Papasakellariou, in order to implement a well-known feature of a pre-defined protocol and to perform digital communications. In addition it would have been obvious to combine Yasukawa and Papasakellariou in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US-20160270038) in view of Yasukawa (US-20130070703).
As to claim 17: Papasakellariou teaches the terminal according to claim 7.
Papasakellariou may not explicitly teach wherein the second PUSCH supports a first resource allocation type and a second resource allocation type, the first allocation type corresponds to a case where discrete Fourier transform precoding is not applied to the second PUSCH, and the second allocation type corresponds to a case where discrete Fourier transform precoding is applied to the second PUSCH.  However, Yasukawa teaches wherein the second PUSCH supports a first resource allocation type and a second resource allocation type, the first allocation type corresponds to a case where discrete Fourier transform precoding is not applied to the second PUSCH ([0072, 108]: RRC instructs UE on uplink for SC-FDMA), and the second allocation type corresponds to a case where discrete Fourier transform precoding is applied to the second PUSCH ([0072, 108]: RRC instructs UE on uplink for DFT-spread OFDMA).
Thus, it would have been obvious to one of ordinary skill in the art to implement discrete Fourier transform, taught by Yasukawa, into the communication system, taught by Papasakellariou, in order to implement a well-known feature of a pre-defined protocol and to perform digital communications. In addition it would have been obvious to combine Yasukawa and Papasakellariou in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US-20160270038), Yasukawa (US-20130070703) in view of Kovacs (US-20180176964).
As to claim 16: Papasakellariou teaches the terminal according to claim 15.
Papasakellariou may not explicitly teach wherein the first RNTI is Temporary Cell-Radio Network Temporary Identifier (TC-RNTI) and the second RNTI is Cell-Radio Network Temporary Identifier (C-RNTI).  However, Kovacs teaches wherein the first RNTI is Temporary Cell-Radio Network Temporary Identifier (TC-RNTI) and the second RNTI is Cell-Radio Network Temporary Identifier (C-RNTI) ([0029, 42]: UE scrambles first PUSCH with C-RNTI and second PUSCH with TC-RNTI).
Thus, it would have been obvious to one of ordinary skill in the art to implement multiple RNTI’s, taught by Kovacs, into the communication system, taught by Papasakellariou, in order to implement a well-known feature of a pre-defined protocol and to differentiate radio channels. In addition it would have been obvious to combine Papasakellariou and Kovacs in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 18: Papasakellariou teaches the terminal according to claim 16.
Papasakellariou may not explicitly teach wherein the second PUSCH supports a first resource allocation type and a second resource allocation type, the first allocation type corresponds to a case where discrete Fourier transform precoding is not applied to the second PUSCH, and the second allocation type corresponds to a case where discrete Fourter transform precoding is applied to the second PUSCH.  However, Yasukawa teaches wherein the second PUSCH supports a first resource allocation type and a second resource allocation type, the first allocation type corresponds to a case where discrete Fourier transform precoding is not applied to the second PUSCH ([0072, 108]: RRC instructs UE on uplink for SC-FDMA), and the second allocation type corresponds to a case where discrete Fourier transform precoding is applied to the second PUSCH ([0072, 108]: RRC instructs UE on uplink for DFT-spread OFDMA).
Thus, it would have been obvious to one of ordinary skill in the art to implement discrete Fourier transform, taught by Yasukawa, into the communication system, taught by Papasakellariou, in order to implement a well-known feature of a pre-defined protocol and to perform digital communications. In addition it would have been obvious to combine Yasukawa and Papasakellariou in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/Primary Examiner, Art Unit 2466